Citation Nr: 0417142	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  91-45 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What schedular and/or extraschedular rating is assignable 
for loss of a part of the maxilla due to an excision of a 
hemangioma from February 11, 1991?

2.  What schedular and/or extraschedular rating is assignable 
for limited motion of the temporomandibular articulation due 
to an excision of a hemangioma from February 11, 1991?

3.  What schedular and/or extraschedular rating is assignable 
for loss of a part of the hard palate due to an excision of a 
hemangioma from February 11, 1991?

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2002, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, for additional 
development.  On remand, the RO in rating action entered in 
October 2003 increased the schedular evaluation assigned for 
limited motion of the temporomandibular articulation, due to 
excision of a hemangioma to 30 percent, effective from 
September 24, 2003.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action required on his part.


REMAND

Further RO action is needed to comply fully with the Board's 
most recent remand in September 2002.  Among the necessary 
actions is notice to the veteran pertaining to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), to include addressing the 
division of responsibility between VA and the veteran with 
respect to the retrieval of Federal and/or non-Federal 
records.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003); Charles v. Principi, 16 Vet.App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Parenthetically, the Board notes that the July 2001 
and October 2002 letters to the veteran fail to meet this 
standard.  In addition, the RO must address the question of 
whether the veteran has been prejudiced by VA's issuance of 
VCAA notice outside the chronological sequence set forth by 
applicable statute and regulation.  

Further rating action of the RO as to each of the 
disabilities in question is also required.  As part of the 
Board's September 2002 remand, the RO was to consider 
entitlement of the veteran to separate ratings for scarring, 
disfigurement, muscle and/or nerve injury, and by analogy to 
any another diagnostic code under 38 C.F.R. § 4.150 
pertaining to dental and oral disorders.  While these 
impairments, or the lack thereof, were addressed in the 
September 2003 VA examination, the veteran's entitlement to 
separate ratings was not addressed in the October 2003 rating 
decision.  Further, consideration was not afforded to the 
changes in the rating criteria for dental and oral 
conditions, skin disorders, or muscle injuries.  
Notwithstanding the veteran's failure to respond to the RO's 
request to submit evidence in support of his entitlement to 
the benefits sought on an extraschedular basis, no 
consideration of such matter was documented by the RO on 
remand.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
specific evidence is still needed to 
substantiate his claims of entitlement as 
to ratings assignable for loss of a part 
of the maxilla, limited motion of the 
temporomandibular articulation, and loss 
of a part of the hard palate.  The 
veteran must be specifically notified of 
what specific portion of that evidence VA 
will secure, and what specific portion he 
himself must submit.  The RO must also 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether the veteran has been prejudiced 
by VA's issuance of the VCAA notice 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation.

2.  Thereafter, the RO must readjudicate 
what schedular or extraschedular ratings 
are warranted from February 11, 1991, for 
a loss of part the maxilla, a limitation 
of motion of the temporomandibular 
articulation, a loss of part of the hard 
palate, and a limitation of motion of the 
temporomandibular articulation.   

Such readjudications must entail 
documented consideration by the RO of the 
veteran's entitlement to separate ratings 
for scarring and facial disfigurement, 
muscle and/or nerve injury (including 
that to the left trigeminal nerve), or 
other impairment under 38 C.F.R. § 4.150 
(2003), as appropriate, without violating 
anti-pyramiding provisions.  The 
foregoing must be accomplished on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA; Fenderson v. West, 12 Vet. App. 119 
(1999); the criteria for evaluating 
dental and oral disorders in effect prior 
to and on February 17, 1994, and prior to 
and on June 8, 1999; the criteria for the 
rating skin disorders in effect prior to 
and on August 30, 2002; and the criteria 
for rating muscle injuries in effect 
prior to and on July 3, 1997.  If there 
have been frequent periods of hospital 
care or if any service connected 
disability in question has resulted in a 
marked interference with employment, 
thereby warranting an extraschedular 
evaluation, referral of the case to the 
VA Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321 (2003) is required.  

If any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including the VCAA; 
Fenderson; and all applicable rating 
criteria.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


